DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomke (US 20090306661) in view of Thomke (US 7241074).
With respect to claim 1, Thomke (‘661) teaches a clamp (see fig. 1-2 and note that these figures disclose a configuration not shown in figures 3-6) for an external fixator, comprising: a plurality of attachments (clamping elements 30, see para. 34) for locking bars and/or bone screws (see para. 8); a connector (103) which passes through and connects in series said plurality of attachments (see figs. 1-2 for an example and also see para. 34); at least one first attachment of said plurality of attachments comprising two arms (12, 13), connected by a C-shaped flexible bridge (60); said stem passing through said first attachment in an intermediate position between said flexible bridge and the opposite free ends of said arms (see fig. 1-2 for an example, also see para. 34), wherein, at the free ends, said arms define a screw housing seat (e.g. 143) for a bone screw (note that 143 is capable of performing this function); wherein said screw housing seat is selectively configurable (via clamping force, see para. 30-34), varying the deformation of the flexible bridge (see para. 30-34), to clamp bone screws having different diameter (see para. 30-34); wherein said screw housing seat allows at least the clamping of bone screws with diameters of 4 mm, 5 mm and 6 mm (see para. 30); wherein said first attachment also provides for a bar housing seat (for a bar of the external fixator), and, wherein said bar housing seat is defined by an inner profile, substantially shaped as an arc of a circle (see fig. 3, 5 below), of the flexible bridge of the first attachment, said arc of a circle subtending an angle greater than 180° (see fig. 3, 5 below).

    PNG
    media_image1.png
    481
    1214
    media_image1.png
    Greyscale

Thomke (‘661) does not appear to specifically teach a connector provided with an at least partially threaded stem.
Thomke (‘074), also drawn to surgical clamps, teaches a connector (103) provided with an at least partially threaded stem (body of 103, see col. 6 lines 27-42, 64-65), which passes through and connects in series said plurality of attachments (see fig. 11 and also col. 6 lines 27-42) in order to provide controlled, adjustable clamping force to the surgical clamp (see col. 6 lines 27-42, 64-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thomke (‘661) with the connector provided with an at least partially threaded stem, in view of Thomke (‘074), in order to provide controlled, adjustable clamping force to the surgical clamp.
As for claim 7, Thomke (‘661), as modified by Tmoke (‘074), further discloses the according to claim 1, further comprising a second attachment (e.g. 30, see fig. 1 above as an example, also see para. 34 for further detail) provided with a bar housing seat (e.g. 141) seats (see para. 34).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thomke (US 20090306661) and Thomke (US 7241074), as applied to claim 1 above, in view of Cremer (US 9155562).
As for claim 2, Thomke (‘664), as modified by Thomke (‘074), further teaches wherein said screw housing seat is defined by specular profiles (see fig. 3 and 5 above and note semi-circle profiles at 143), which are facing and opposite one another (see fig. 3, 5 above), of respective jaws integral with the free ends of the arms of the first attachment (see fig. 3, 5 above), but do not teach specular V-shaped profiles.
Cremer, also drawn to clamps, teaches a variety of alternate equivalent screw housing seat specular profiles (e.g. 51, 52, 53, 54) including semi-circular and V-shaped (see col. 8 lines 1-18), in order to provide known alternate equivalent profile shapes that will provide high precision gripping of a bar/screw with the additional benefit of more flexible gripping with the V-shape, to accommodate a variety of bar/screw sizes (see col. 8 lines 1-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the screw housing seat of Thomke (‘664), as modified by Thomke (‘074), to include specular V-shaped profiles, in view of Cremer, in order to provide known alternate equivalent profile shapes that will provide high precision gripping of a bar/screw with the additional benefit of more flexible gripping with the V-shape, to accommodate a variety of bar/screw sizes.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomke (US 20090306661) and Thomke (US 7241074), as applied to claim 1 above, in view of Murner (US 20110087226).
As for claims 5-6, Thomke (‘664), as modified by Thomke (‘074), further teaches wherein said connector provides, at an end of the stem, for a coupling profile (square drive head of 105, see col. 6 lines 29-32) for a tightening tool (see fig. 15), but does not teach a tightening knob, with a diameter substantially greater with respect to said coupling profile, for the manual tightening of the connector; and wherein said tightening knob has means to facilitate the manual gripping thereof, such as knurling or surface coating.
Murner, also drawn to clamps, teaches a connector (e.g. 40+50+41) with a stem (40), coupling profile (42) and tightening knob (50/53) with a diameter substantially greater with respect to said coupling profile (see fig. 1), for the manual tightening of the connector (see para. 42); and wherein said tightening knob has means to facilitate the manual gripping thereof, such as knurling (see fig. 6) or surface coating in order to allow for quicker and easier manual installation and removal of the connector (see para. 42).
It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to modify the connector of Thomke (‘664), as modified by Thomke (‘074), to include a tightening knob, with a diameter substantially greater with respect to said coupling profile, for the manual tightening of the connector; and wherein said tightening knob has means to facilitate the manual gripping thereof, such as knurling or surface coating, in view of Murner, in order to allow for quicker and easier manual installation and removal of the connector.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the clamp including wherein at least one of said arms of the first attachment has an enlarged hole substantially wider with respect to the stem that passes through it, so that it does not interfere with said stem as the deformation of the flexible bridge varies, at least in the range which corresponds to the desired variability for the diameter of the bone screws that can be clamped within said housing seat, as set forth in claims 8-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The USC 112 rejection to claims 1-7 is removed in view of the amendment to claim 1.
Applicant’s arguments with respect to claim(s) 1, 2 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended base claim 1 to incorporate some subject matter of previous claims 3 and 4 but also removed some additional subject matter making the contents of amended claim 1 require a new combination of references, as applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773